Citation Nr: 1444356	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to include as the result of exposure to herbicides for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that a July 1980 rating decision initially denied service connection for a heart condition, characterized as hypertensive cardiovascular disease manifested by angina.  While the Veteran did not appeal such denial, since such time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim must be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

The Board also observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of additional VA treatment records dated through April 2012, which were considered by the agency of original jurisdiction (AOJ) in the April 2012 supplemental statement of the case, and a September 2014 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  

3.  The Veteran does not have heart disease that is causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for heart disease are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in September 2011, and a November 2011 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2011 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the November 2011 letter was issued after the initial September 2011 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2011 letter was issued, the Veteran's claim was readjudicated in the April 2012 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board notes that the AOJ had requested VA treatment records dated from January 1973 to February 1994 from the Muskogee, Oklahoma, VA Medical Center, which is also the parent facility for the Tulsa Outpatient Clinic.  However, in January 2012, the Muskogee VA facility indicated that they had no records for the Veteran dated during such time period.  The Board also notes that a February 2005 VA treatment record references a hospital admission in Coffeeville in 1999 and a December 2007 VA treatment record reflects findings from testing done at the Oklahoma Heart Institute.  However, such private treatment records are not of record.  

In this regard, the Veteran was provided with a letter in November 2011 in which was requested to identify all private treatment records related to his claimed heart disease.  He was specifically informed that he should either submit such records or, if he wanted VA to assist in obtaining such records on his behalf, he should complete VA Form 21-4142, Authorization and Consent to Release Information, with sufficient identifying information to allow VA to request such records.  The Veteran did not respond to such letter, or otherwise authorize VA to obtain any private treatment records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Furthermore, the results of the December 2007 testing at Oklahoma Heart Institute were noted in the VA treatment record, and the 1999 records predate the appeal period by over a decade.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board further observes that the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits based on degenerative arthritis in the right knee, left ankle, and right shoulder as demonstrated by an August 1999 SSA letter; however, he has not reported, and the record does not reflect, that he is in receipt of such benefits due to his claimed heart disease.  The Federal Circuit has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding SSA records are not relevant to the Veteran's claim decided herein as they do not pertain to his claimed heart disease.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the claim decided herein and it is not necessary to obtain them.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for heart disease; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, as will be discussed herein, the Veteran does not have a diagnosis of ischemic heart disease so as to allow a grant of service connection on a presumptive basis.  Moreover, there is no competent or credible evidence that the Veteran experienced heart problems during service or an indication that his claimed heart disease is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Veteran has not alleged that his claimed heart disease is directly related to service, or that he has had a continuity of heart symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

By way of background, the Veteran's service personnel records reflect that he served in the Republic of Vietnam during his military service from December 1967 to December 1971.  Additionally, a July 1980 rating decision denied service connection for a heart condition, characterized as hypertensive cardiovascular disease manifested by angina.  

In February 2011, the RO notified the Veteran that VA was conducting a special review of his file in accordance with Nehmer v. U.S. Department of Veterans Affairs, which requires the payment of retroactive benefits to certain Nehmer class members.  The Veteran was further informed that his case was identified as a potential Nehmer class member case based on the addition of ischemic heart disease, Parkinson's disease, and B-cell/hairy cell leukemia to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The February 2011 letter further stated that entitlement to potential retroactive benefits applies to all cases wherein VA received a claim, or a claim for benefits was pending, or wherein VA denied benefits, on or after September 25, 1985, and before August 31, 2010.  The Veteran was informed that his case qualified for the special review based on a possible prior VA benefits claim for one of the three new presumptive disease.  

In the September 2011 rating decision on appeal, the RO denied service connection for ischemic heart disease for purposes of entitlement to retroactive benefits.  In this regard, the RO determined that the Veteran's claimed heart disease as not incurred in or caused by military service, manifested to a compensable degree within one year of discharge from military service, or that he has a diagnosis of ischemic heart disease so as to allow service connection as presumptively related to herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Id.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. 
§ 1116(f) and 38 C.F.R. § 3.307(a)(6).  In this regard, the Board notes that the Veteran's service personnel records reflect service in the Republic of Vietnam during the requisite time period.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases presumptively associated with herbicide exposure include ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; artherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to heart disease.  In this regard, while such records reflect complaints of chest pain, examination and evaluation consistently failed to show heart disease.  Rather, viral syndrome, costochondritis, and anxiety reaction were diagnosed.  Specifically, in December 1968, the Veteran complained of chest pain for the prior 15 days.  Following an evaluation, a viral syndrome was diagnosed.  In January 1969, the Veteran reported a history of chest pain of three months duration.  X-rays were negative.  Following an evaluation, the Veteran was diagnosed with musculoskeletal pain- costochondritis.  In March 1969 and August 1969, he again complained of chest pain; however, costochondritis was diagnosed.  The Veteran was treated in September 1970 and October 1970 for complaints that included chest pain; however, costochondritis and a viral syndrome, respectively, were diagnosed.  Subsequently, in November 1970, the Veteran was diagnosed with costochondritis and chronic anxiety reaction.  In December 1970, the Veteran complained of chest pain; however, following an evaluation, probable anxiety was diagnosed.  In this regard, an electrocardiography (ECG) was noted to be within normal limits.  The Veteran's January 1972 separation examination reveals that, while he reported pain or pressure in his chest, his heart was normal upon clinical evaluation.

A post-service June 1980 VA examination reflects that the Veteran reported having chest pains off and on for a number of years.  He indicated that he had recently been informed by his care providers at the Tulsa VA facility that he had angina.  Examination of his heart revealed no evidence of enlargement, murmurs, or arrhythmias.  Chest X-ray and ECG were normal.  The examiner diagnosed hypertensive cardiovascular disease manifested by angina.

VA treatment records reflect a diagnosis and treatment for hypertension and hyperlipidemia.  Such also show that the Veteran reported that he had been told off and on that he had coronary artery disease; however, no diagnosis of such disease is documented.  In a February 2005 VA treatment record, it was noted that the Veteran had been admitted in Coffeeville in 1999 with unknown work-up, but was given nitroglycerin.  He reported sharp pain in the lower chest that goes into the neck.  The impression was atypical chest pains.  A March 2005 persantine myocardial perfusion scan was performed based on a clinical history of a normal EKG and chest pain.  A baseline EKG was noted to reveal sinus bradycardia.  The impression was small persistent perfusion abnormality involving proximal inferolateral region with hypokineses and a slightly dilated left ventricle with normal resting ejection fraction of 55 percent (estimated).  Such also revealed an indication of a possible prior myocardial infarction; however, there was no convincing persantine stress-induced myocardial ischemia.  

Additionally, in November 2007, it was noted that the Veteran requested nitroglycerin pills for symptoms of pain in the neck and into the ears with shortness of breath like chocking.  It was noted that he had been taking them for years; however, had no recent evaluations of the heart.  The impression included angina more frequently.  A myocardial perfusion scan was ordered.  A December 2007 record reflects that tests results for a gated vasodilator SPECT myocardial perfusion study were obtained from the Oklahoma Heart Institute.  It was noted that such revealed a negative electrocardiographic response to adenosine infusion.  There was also normal SPECT due isotope myocardial perfusion and gated wall motion study.  There was no evidence of ischemia or underlying infarction.  Left ventricular ejection fraction is 60 percent.  In June 2008, it was noted that the Veteran's myocardial scan was reviewed and such was normal.  

The Veteran's VA physician completed an Ischemic Heart Disease Disability Benefits Questionnaire in February 2011.  The examiner noted that the Veteran had been given a diagnosis of angina in November 2007.  He further noted that there was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, or congested heart failure.  The physician noted the findings from the December 2007 myocardial perfusion study and concluded that there was no documented ischemic heart disease.   

As an initial matter, the Board finds that presumptive service connection for ischemic heart disease based on herbicide exposure is not warranted.  In this regard, the probative evidence of record demonstrates that, at no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  The Board acknowledges the Veteran's reported diagnoses of angina and coronary artery disease, and an indication of a possible prior myocardial infarction on March 2005 testing, all of which may be considered ischemic heart disease; however, accords little probative weight to such reported diagnoses as the remainder of the evidence of record, to include specialized testing such as chest X-rays and ECG/EKGs have consistently been normal and myocardial perfusion studies conducted in March 2005 and December 2007 revealed no evidence of ischemia or underlying infarction.  Therefore, the Board finds that, based on the probative evidence of record, which includes testing specifically designed to detect ischemia, the Veteran has not had, either in the past or currently, a diagnosis of ischemic heart disease.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Consequently, service connection for such disease as presumptively related to herbicide exposure is not warranted.

Furthermore, to the extent that the Veteran has non-ischemic heart disease, the Board finds that direct or presumptive service connection based on a chronic disease is not warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a claimant is not precluded from establishing service connection with proof of direct causation).  In this regard, there is no evidence of any in-service complaints, treatment, or diagnoses referable to heart disease.  In fact, all cardiac work-ups were noted to be normal and the Veteran's complaints of chest pain were found to be the result of non-cardiac causes, to include viral syndromes, costochrondritis, and anxiety reactions.  Furthermore, there is no indication that any alleged non-ischemic heart disease is directly related to any incident of military service, to include the Veteran's acknowledged in-service exposure to herbicide.  Specifically, no medical evidence even suggesting such a link has been identified or secured.  Furthermore, the Veteran has only offered a generalized conclusory statement, in the form of his pursuit of his appeal of this claim, that his heart disease is related to such in-service exposure.  See Waters, supra (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Moreover, the evidence fails to demonstrate that heart disease manifested within one year of the Veteran's discharge from service.  In this regard, the first indication of any heart disease was at the June 1980 VA examination, almost a decade after the Veteran's separation from service in December 1971.  Furthermore, he has not alleged a continuity of heart symptomatology since service.  Therefore, presumptive service connection based on a chronic disease is not warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.
 
The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service, to include herbicide exposure.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Veteran's statements as to a diagnosis of ischemic heart disease as well as the relationship between any non-ischemic heart disease and his military service are not within the realm of knowledge of a layperson.  Rather, the nature of a cardiac condition is a complex question that requires expertise.  In this regard, the diagnosis and determination of the etiology of a cardiac disorder, to include heart disease, concerns an internal physical process extending beyond an immediately observable cause-and-effect relationship, which often requires the administration and interpretation of specialized diagnostic tests, to include X-rays, ECG/EKGs, and myocardial perfusion studies.  There is no indication that the Veteran possesses such specialized knowledge, and, therefore, he is not competent in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords his statements regarding the nature and etiology of his claimed heart disease no probative weight.

Therefore, the Board finds that, at no time during, or prior to, the pendency of the claim does the Veteran have a diagnosis of ischemic heart disease.  Moreover, he does not have heart disease that is causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection on a direct or presumptive basis is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for heart disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for heart disease, to include as the result of exposure to herbicides for the purposes of entitlement to retroactive benefits, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


